DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/819512 on June 16, 2022, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.  

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the arbitrating comprising routing the test traffic through an interconnect backbone of the test control device to an arbiter associated with one of the packeted protocol layer interfaces, wherein the arbiter comprises circuitry of the test control device that receives traffic from multiple sources and selects and limits traffic flow to the one of the packeted protocol layer interfaces; performing one or more protocol specific conversions between the test traffic and a device-specific packeted protocol of each of the devices under test; and performing payload checking between the packeted protocol layer interfaces and the devices under test to verify responses of the devices under test to the functional test cases”, in Claims 1, 10 and 16; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Hussain et al. (U.S. Patent Application 2020/0050566), hereinafter “Hussain”.  Hussain is cited on PTO-892 filed 6/28/2022.
	Hussain: ¶ 45 teaches monitoring and analyzing the data traffic may increase the computational load of the controller, this is offset by the reduction in the amount of unnecessary data traffic that flows through the interconnects.

Although conceptually similar to the claimed invention of the instant application, Hussain does not teach limiting the traffic flow.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Berry (9,893,821) teaches the testing device(s) cooperate with the networking device to route data traffic through pairs of the first testing device connectors.
-Hotra (2020/0160742) teaches data link simulation and the test environment core components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114